7 ¢0)4941 nn

An unpub|ishlled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

JOHN DEMARCO, AN INDIVIDUAL No. 64129

AND AS TRUSTEE FOR DEMARCO

FAMILY TRUST DATED NOVEMBER

21, 2001, A TRUST, b
Appellant, Fl L' E D
VS.

nom s. K0HLBERG; AND PAMELA }UL 9 9 m
SURASKY» ¢LE;'::~§¢ES*:,‘PL¢:§@§M@€.,RT
Respondents. ev \

u'EPuTv C:.ERK

ORDER DISMISSING APPEAL

Pursuant tothe stipulation of the parties, this appeal is
hereby dismissed The parties shall bear their own costs and attorney
fees. NRAP 42(b).

lt is so ORDERED.

CLERK 0F THE SUPREME COURT
TRACIE K. LINDEMAN

BY:\MQ;LQ  §M.!L§h,i

cc: Hon. Gloria Sturman, District Judge
Christopher M. Keller
Dori S. Kohlberg
Pamela Surasky
Eighth District Court Clerk

SuF-neme Coun'r
oF
NEvAuA

CLERK’S .ORDER

¥1»2223\